Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 7/15/2011 are acknowledged and have been fully considered.  Claims 1-4 are now pending.  Claims 1 and 3-4 are amended; claims 5-14 are withdrawn.
Claims 1-4 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPUB 20200188253 A1 (Krohn, 2020).

Krohn teaches a two-component hair care agent in which both components are mixed and applied to the hair without washing (see Krohn, paragraphs 0020-0021, 0026-0027 and claims 14-16 and 18). The composition comprises about 2% by weight of isopropyl myristate in the first component and about 20% by weight of dimethicone in the second component (see Krohn, claim 18). It is taught that the two components of the composition are mixed “so that a mixture of the first component and the second component is obtained” (see Krohn, paragraph 0020). When both components are mixed in the most preferred 1:1 ratio of the composition (see Krohn, paragraph 0019 and claim 16), the amount of dimethicone would be about 10% by weight of the composition, which is within the instantly claimed range. Even when the ratio of 1:2 for components 1 and 2 is used, the dimethicone would have be approximately 13.3% of the total composition, again falling within the instantly claimed range. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015). Further, the two-component hair care agent does not teach any cyclic silicone compositions.
In regards to the limitation of the composition comprising from about 75% to about 90% of non-silicone ingredients, the final composition described in claim 18 of Krohn is comprised of 10% dimethicone (with a 1:1 weight ratio of both components as taught in paragraph 0019), there are no other ingredients comprising silicone, thus the composition is comprised of 90% of non-silicone ingredients. 
Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive. 
In regards to the applicant’s argument that Krohn does not disclose each and every element of the claimed invention, examiner points out that Krohn teaches a two-component hair care agent in which both components are mixed and applied to the hair without washing (i.e. leave on) (see Krohn, paragraphs 0020-0021, 0026-0027 and claims 14-16 and 18). While the components are provided separately, it is taught that the two components of the composition are mixed “so that a mixture of the first component and the second component is obtained” (see Krohn, paragraph 0020). When both components are mixed in the most preferred 1:1 ratio of the composition (see Krohn, paragraph 0019 and claim 16), the amount of dimethicone would be about 10% by weight of the composition, which is within the instantly claimed range. Even when the ratio of 1:2 for components 1 and 2 is used, the dimethicone would have be approximately 13.3% of the total composition, again falling within the instantly claimed range. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015).
In regards to the limitation of the composition comprising from about 75% to about 90% of non-silicone ingredients, the final composition described in claim 18 of Krohn is comprised of 10% dimethicone (with a 1:1 weight ratio of both components as taught in paragraph 0019), there are no other ingredients comprising silicone, thus the composition is comprised of 90% of non-silicone ingredients. Further, the term “non-silicone ingredients” is very broad as any ingredient that does not 
Further, the two-component hair care agent does not teach any cyclic silicone compositions.
Thus, Krohn does disclose each and every element of the claimed invention and anticipates the instant invention.

Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.A./Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611